MEMORANDUM **
Nestor Guillermo Pucill-Goedelmann and Sandra Marina Sozzi-Gonsalez, natives and citizens of Argentina, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an immigration judge’s denial of their joint application for asylum. We dismiss the petition for lack of jurisdiction.
Petitioners failed to put the BIA on notice that they were raising a claim of persecution on account of an imputed political opinion or membership in a particular social group. They did not mention either ground in their asylum application or their Notice of Appeal or brief to the BIA, and instead conceded in their brief to the BIA that their claim of persecution did “not necessarily fall under the five protected grounds!.]” Petitioners thus failed to exhaust their administrative remedies, and we lack jurisdiction over the petition for review. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (per curiam).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.